Name: Council Regulation (EC) No 3078/95 of 21 December 1995 allocating, for 1996, certain catch quotas between Member States for vessels fishing in Faeroese waters
 Type: Regulation
 Subject Matter: fisheries;  Europe;  economic geography
 Date Published: nan

 No L 330/62 PEN Official Journal of the European Communities 30 . 12 . 95 COUNCIL REGULATION (EC) No 3078/95 of 21 December 1995 allocating, for 1996, certain catch quotas between Member States for vessels fishing in Faeroese waters Member States as quotas in accordance with Article 8 of Regulation (EEC) No 3760/92; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC ) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy ( 3 ), HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4 ) thereof, Having regard to the proposal from the Commission, Whereas , in accordance with the procedure provided for in the Agreement on fisheries between the European Economic Community, of the one part, and the Government of Denmark and the Home Government of the Faeroes, of the other part (2 ), the two Parties have held consultations on their mutual fishing rights for 1996; Whereas, as a result of these consultations, the two Parties have agreed on an arrangement for 1996 whereby certain catch quotas are allocated to Community vessels in the Faeroese fishing zone; Whereas, to ensure efficient management of the catch possibilities available , they should be allocated among Article 1 From 1 January to 31 December 1996 catches taken by vessels flying the flag of a Member State in the waters falling within the fisheries jurisdiction of the Faeroes , under the arrangement on reciprocal fishing rights for 1996 between the Community and the Faeroes, shall not exceed the quotas set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1995 . For the Council The President L. ATIENZA SERNA (!) OJ No L 389, 31 . 12 . 1992, p. the 1994 Act of Accession. ( 2 ) OJ No L 226, 29 . 8 . 1980, p. 1 . Regulation as amended by 12 . ( 3 ) OJ No L 261 , 20. 10. 1993 , p. 1 . 30 . 12 . 95 EN I No L 330/63Official Journal of the European Communities ANNEX Allocation of Community catch quotas in Faeroese waters for 1996, as referred to in Article 1 (in tonnes, fresh round weight) Species ICES division Community catch quotas Quotas allocated to Member States Cod, haddock Vb 1 500 France Germany United Kingdom 60 10 430 Saithe Vb 2 500 Belgium France Germany Netherlands United Kingdom 50 1 510 310 50 580 Redfish Vb 7 000 Belgium France Germany United Kingdom 50 435 6 440 75 Blue ling, ling Vb 3 600 i 1 ) France Germany United Kingdom 2 340 1 055 205 Blue whiting Vb 25 000 Denmark France i Germany j ­ Netherlands J United Kingdom 11 000 3 000 11 000 Flatfish Vb 1 000 (2 ) France Germany United Kingdom 140 180 680 Mackerel Vb 4 910 Denmark 4 910 Other species Vb 760 France Germany United Kingdom 275 305 180 I 1 ) By-catches of roundnose grenadier and black scabbard to be counted against this quota . (2 ) Including Greenland halibut.